Thomas, J.
The question in this case is of the meaning and effect of the bill of lading. “ Shipped in good order,” &c., “ To say, twenty two hundred and eighty two bushels of corn, more or less,” dec. The master actually delivered only twenty two hundred and seventeen bushels. The defendants say that as between them and the master the quantity to be delivered is conclusively settled by the bill of lading; that the master is to account to them for the number of bushels stated, with a reasonable allowance for loss by handling and shrinkage. If you take from the bill of lading the words “ more or less,” the position is by no means certain. Barrett v. Rogers, 7 Mass. 297. Clark v. Barnwell, 12 How. 272. The insertion of these words excludes, we think, such conclusion. They show that the master did not mean to be bound by the number given; that it was an estimate rather than an exact measurement. Shepherd v. Naylor, 5 Gray, 591. Vose v. Morton, 5 Gray, 594.

Exceptions overruled.